Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 1 of 6

 

UNITED STATES DISTRICT COURT |, (| Lo
SOUTHERN DISTRICT OF NEW YORK a
United States of America PROTECTIVE ORDER
Vv. 20 Cr. 517 (VB)
KAREEM GRANT,
DORIAN BYRD,
a/k/a “Dee,” and
TERRANCE ROSE,
alk/a “TJ,”
Defendants.

 

 

Upon the application of the United States of America, with the consent of the
undersigned counsel, and the defendants having requested discovery under Fed. R.
Crim. P. 16, the Court hereby finds and orders as follows:

1, Disclosure Material. The Government has made will make disclosure to
the defendants of documents, objects and information, including electronically stored
information (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C.
§ 3500, and the Government’s general obligation to produce exculpatory and impeach-
ment material in criminal cases, all of which will be referred to herein as “disclosure
material.” The Government’s disclosure material may include material that (i) affects
the privacy and confidentiality of individuals; (ii) would impede, if prematurely dis-
closed, the Government’s ongoing investigation of uncharged individuals; (iii) would
risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not author-
ized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Such disclosure material produced by the Government
Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 2 of 6

to the defendants or their counsel that are either (1) designated in whole or in part
as “Confidential” by the Government in emails or communications to defense counsel,
or (2) that include a Bates or other label stating “Confidential,” shall be deemed “Con-
fidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
ORDERED:

2. Confidential Material shall not be disclosed by the defendants or defense
counsel, including any successor counsel (“the defense”) other than as set forth herein,
and shall be used by the defense solely for purposes of defending this action. The
defense shall not post any disclosure material on any Internet site or network site to
which persons other than the parties hereto have access, and shall not disclose any
disclosure material to the media.

3. Confidential Material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.€., personnel em-
ployed by or retained by counsel, as needed for purposes of defending this action; or
(b) Prospective witnesses for purposes of defending this action.

4. The Government may authorize, in writing, disclosure of Confidential Ma-
terial beyond that otherwise permitted by this Order without further Order of this
Court.

5. This Order does not prevent the disclosure of any disclosure material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes
Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 3 of 6

of this action. All filings should comply with the privacy protection provisions of Fed.
R. Crim. P. 49.1.

6. If there is a dispute between the parties concerning the Government's Con-
fidential Material designation of certain discovery materials, the parties shall meet
and confer without prejudice to a subsequent application by defense counsel seeking
de-designation of such materials by the Court. If the defense moves the Court for de-
designation of disputed material, the Government shall respond within seven days of
the defense filing, absent further order of the Court. The Government shall bear the
burden of establishing good cause for its Confidential Material designation of any
disputed materials. Pending resolution by the Court, the parties shall comply with
any Confidential Material designation.

Disclosure and Production of Seized ESI

7. The Government has advised that information that may be subject to dis-
closure in this case may be contained within ESI that the Government has seized,
pursuant to warrants issued during the course of the investigation, from various com-
puters, cell phones, or other devices and storage media.

8, The Government is authorized to disclose to the defense, for use as permitted
in this Order, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”), Where appropriate, the

Government may designate some or all of the seized ESI disclosure material as “Con-
Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 4 of 6

fidential Material.” The defendants, defense counsel, and personnel for whose con-
duct counsel is responsible, i.e., personnel employed by or retained by counsel, shall
not further disseminate or disclose any such portion of the seized ESI disclosure ma-
terial except as otherwise set forth under this Order.

9, This Order places no restriction on a defendant's use or disclosure of ESI
that originally belonged to the defendant.

10. The defense shall provide a copy of this Order to prospective witnesses and
persons retained by counsel to whom the defense has disclosed disclosure material or
Confidential Material. All such persons shall be subject to the terms of this Order.
Defense counsel shall maintain a record of what information has been disclosed to

which such persons.

[Continued on next page.]
Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 5 of 6

Retention of Jurisdiction
11. The provisions of this order shall not terminate at the conclusion of this
criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

Lo
f
by: Ake Bo Date: __ November 2, 2020
Nicholas S. Bradl

Assistant United States Attorney

~

Date: Novenloey 3, BerS

Deveraux Cannick, Esq.
Counsel for Kareem Grant

MAI, pL
. Date: November 2, 2020

Steven Feldman, Esq.
Counsel for Dorian Byrd

 

NowarL Proenbug (with permission) Date: November 3, 2020
wv

Howard Greénberg, Esq.
Counsel for Terrance Rose

SO ORDERED:

Dated: White Plains, New York

i ud |

THE HONORABLE VINCENT L. BRICCETTI!
UNITED STATES DISTRICT JUDGE

5

 

 
Case 7:20-cr-00517-VB Document 22 Filed 11/04/20 Page 6 of 6
